Appeal from that part of an order of the Family Court of St. Lawrence County (Follett, J.), entered April 11, 1980, which ordered that the Montpelier family be placed under supervision of the St. Lawrence County Department of Social Services for one year. After several incidents of family disputes resulting in orders of protection and sanctions for violations thereof, the St. Lawrence County Family Court made an order placing the Montpelier family under supervision of the County Department of Social Services for a period of one year. The department properly brought this appeal as a nonparty aggrieved by the order (Matter of Pratt v Pratt, 67 AD2d 771; Matter of Currier v Honig, 50 AD2d 632; see Family Ct Act, § 156), contending that there was no statutory authority for the order. Subsequent to the filing of this appeal, the Family Court, by order entered November 26, 1980, terminated all of its outstanding orders in relation to family offense proceedings in this case. In our view, termination of the order appealed from deprives the Department of Social Services of its aggrieved status and renders this appeal moot (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Matter of Keelin E. [Greer-Woodycrest Children’s Servs.], 65 AD2d 736), and we, therefore, conclude that it should be dismissed. It should be noted that were we not to dismiss, appropriate determination would require us to hold that the order which is the subject of this appeal was in excess of statutory authority and improperly made. Neither section 255 of the Family Court Act nor any provision of article 8 of that statute authorizes an order of family supervision directed to the Department of Social Services by the Family Court (cf. Matter of Lorie C., 49 NY2d 161, 167; People ex rel. Thorpe v Clark, 62 AD2d 216; Matter of Currier v Honig, 50 AD2d 632, supra). Appeal dismissed, without costs. Main, J. P., Casey, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.